Title: From Thomas Jefferson to Christopher Ellery, 29 June 1804
From: Jefferson, Thomas
To: Ellery, Christopher


          
            Dear Sir
            Washington June 29. 04.
          
          When I thought of removing the loan office of R.I. to Newport, the object was to give to that place the participation in the benefits, which it had in the confidence of the government. I did not then suppose that a removal of 30. miles could have produced the serious inconveniences which have been since explained to me. whether these are as considerable as has been said is more than I am willing to undertake to decide. I therefore proposed, as next best, for Newport, the appointing mr Tabor Commissioner. he declines. when I recieved your letter I was just in the act of making the same proposition to you, which I accordingly do on the same condition of removal to Providence. it will answer a further good purpose the more, of placing an additional encourager of republicanism in that place which will be the better of it. altho I set high value on your services in Senate, yet as we cannot have you every where, I am desirous of availing the public of your aid wherever it can be yielded most to your own convenience. be so good as to inform me as soon as you can make up your mind, whether you accept the proposition. I tender you my friendly salutations and assurances of great esteem & respect.
          
            Th: Jefferson 
          
        